Even assuming, as relator contends, that the sentence imposed for the 1951 conviction was improper, nevertheless relator pleaded guilty to the crimes for which he was then sentenced. Such plea of guilty is sufficient basis for sentence on the 1957 crimes as a second felony offender. Moreover, habeas corpus is not a remedy to review the sentence imposed for a crime committed in 1951, where, as here, such sentence has expired and the relator presently is confined under an entirely different sentence. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.